Title: From James Madison to Charles Pettit, 12 June 1804 (Abstract)
From: Madison, James
To: Pettit, Charles


12 June 1804, Department of State. “I duly received your letter of the 2nd. inst. and in answer have to inform you, that several months ago instructions were forwarded to our Minister at Paris with a view to p[r]ocure the consent of the French Government to such a modification of the Convention of April 1803, as may produce a more equal distribution of the 20 Million of livres among the claimants whose interest was saved in the Convention of Octr. 1800, than might be the operation of the former Convention.”
